Case: 4:17-cv-02455-CDP Doc. #: 126-9 Filed: 03/29/19 Page: 1 of 2 PageID #: 1613



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

   MALEEHA AHMAD, et al.,                        )
                                                 )
                          Plaintiffs,            )
                                                 )
          v.                                     )      No. 4:17-cv-2455 CDP
                                                 )
   CITY OF ST. LOUIS, MISSOURI,                  )
                                                 )
                          Defendant.             )

         DECLARATION OF CHARLES WALL REGARDING VIDEO EXHIBITS


          Charles Wall declares under the pains and penalties of perjury as follows:

          1.      I am over the age of 18 years and am otherwise qualified to testify to the

   matters contained herein and I have personal knowledge of the matters contained herein.

          2.      I am a sergeant employed by the City of St. Louis division of police

   (commonly referred to as SLMPD), currently assigned to the police legal unit of the City

   Counselor's office to assist in responding to discovery and related matters.

          3.      Exhibits C, D, E, F, and G to the City's Motion to Dissolve Preliminary

   Injunction and to Dismiss were compiled by me from video files stored by computer in

   the possession of the SLMPD, including Real Time Crime Center footage, police

   documentation team footage, video downloaded from Internet post sources (including

   video posted by some of plaintiffs or their witnesses herein), cell phone video provided to

   SLMPD by individual officers, and some video whose source is unknown but which is

   believed to accurately depict the events recorded. The exhibits are true and accurate

   copies of the original video footage in the possession of the SLMPD.


                                                                                  Exhibit I
Case: 4:17-cv-02455-CDP Doc. #: 126-9 Filed: 03/29/19 Page: 2 of 2 PageID #: 1614



            4.     Exhibits C-F are excerpts compiled by me from the video contained in

   Exhibit G. Exhibits C-F are true and accurate copies of original footage in the possession

   of the SLMPD and contain fair and accurate excerpts summarizing or exemplifying

   events on September 15-17 and October 3, 2017 and were compiled by me in order to

   provide a representative sample of the video reflected in Exhibit G. Unless otherwise

   noted in the specific exhibit, Exhibits C-F include footage retained by the SLMPD in its

   files.

            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

   is true and correct.

   Dated this 28 day of March, 2019.

   /s/ Charles Wall
